Citation Nr: 1745284	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD)/anxiety.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for flatfeet.

6.  Entitlement to service connection for a twisted ankle.

7.  Entitlement to service connection for bilateral hand pain.

8.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Veteran canceled his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to determine whether the Veteran received notice of the April 2014 VA examination.  The record reflects that shortly after the examination, in May 2014, the Veteran reported a new address.  However, the June 2014 supplemental statement of the case was sent to his previous address.  Therefore, it is unclear as to whether the Veteran received appropriate notice of the examination, or whether he received the most recent adjudication of his claim.  The Board finds that the Veteran's other claims must also be remanded to ensure that he received the above-mentioned supplemental statement of the case.  On remand, any other indicated development should be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of any current psychiatric disorder.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a) Diagnose any and all current acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD based upon his reported and confirmed service stressor of witnessing two choppers crash and the death of multiple servicemen. 

b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

c) If the Veteran suffers from a psychiatric disorder other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder is related to the Veteran's active duty, to include his reported service stressors.

2.  Then, readjudicate the claims, to include conducting any development such as obtaining a VA examination if new pertinent evidence is received.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the     matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




